El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Debemos resolver, inter alia, si la venta de activos “li-bres de gravámenes” (“free of liens”) bajo un procedimiento federal de quiebras exceptúa la aplicación de la doctrina de patrono sucesor a una reclamación por despido injustifi-cado.
HH
Evelyn Rodriguez Oquendo (recurrente o querellante) fue empleada en un local de las Tiendas Marianne ubicado en el Centro del Sur Shopping Center de Ponce, desde el 14 de abril de 1980 hasta el 5 de octubre de 1998, cuando fue despedida. Al momento de su despido fungía como Asis-tente de Gerente. Según las determinaciones de hechos realizadas por el Tribunal de Primera Instancia, ésta fue sustituida en su empleo por una mujer de menor edad que ella.
El 29 de septiembre de 1999 la querellante presentó una reclamación laboral contra la corporación dueña de las Tiendas Marianne en Puerto Rico, Petrie Retail Inc. (Petrie).(1) Alegó que fue despedida de su empleo sin me-*512diar justa causa y que se le discriminó por razón de su edad.
El emplazamiento correspondiente fue expedido el 5 de octubre de 1999 a nombre de Petrie y fue diligenciado el 15 del mismo mes a través de Maritza Ruiz Vélez, gerente de la sucursal de Marianne en el Centro del Sur Shopping Center. Según reconoció en su testimonio, luego de recibir el emplazamiento, esa gerente llamó inmediatamente a las oficinas centrales de las Tiendas Marianne y les hizo llegar los documentos aludidos.
Petrie no compareció al juicio y, a petición de la quere-llante, el 25 de mayo de 2000 se le anotó la rebeldía. Cele-brado el juicio, el Tribunal de Primera Instancia, Sala Superior de Ponce, dictó una sentencia en rebeldía. Ese foro declaró “con lugar” la querella y condenó a Petrie a pagar a la querellante $11,204.67 como penalidad por el despido injustificado, de acuerdo con la Ley Núm. 80 de 30 de mayo de 1976,(2) más $30,000 como penalidad por el discrimen por razón de edad. El 7 de junio de 2001 se archivó en autos una copia de la notificación de la sentencia aludida, y el 13 de marzo de 2002 la querellante solicitó al Tribunal de Primera Instancia que ordenara la ejecución de dicha sentencia. La orden de ejecución de sentencia fue expedida el 16 de septiembre de 2002. En ésta, el tribunal ordenó el embargo de dos cuentas bancarias, según solicitado.
El 23 de octubre de 2002, Urban Brands, Inc. (Urban o recurrida) compareció ante el Tribunal de Primera Instan-cia —sin someterse a su jurisdicción— para solicitar que se dejara sin efecto el embargo referido y que se paralizara la ejecución de la sentencia. La recurrida alegó ser la dueña de la cuenta embargada.!3) Alegó, así mismo, que había comprado a Petrie los activos de las Tiendas Marianne, como parte de un proceso en el Tribunal Federal de Quie-bras para el Distrito Sur de Nueva York, sin asumir nin-*513gún tipo de deudas de dicha corporación. Sostuvo Urban que la referida transacción fue libre de gravámenes (“free of liens”). Alegó, además, que el emplazamiento en cues-tión era insuficiente por estar dirigido a Petrie. Por último, la recurrida argumentó que aunque el emplazamiento hu-biese estado bien diligenciado, la sentencia le fue notifi-cada a Petrie —no a Urban— por lo que no era final y firme, y no procedía su ejecución.
La querellante recurrente desconocía que, como parte del proceso de quiebras, Petrie había transferido sus acti-vos de las Tiendas Marianne a la recurrida Urban diez meses antes del emplazamiento, o sea, dos meses después del despido.
Así las cosas, el Tribunal de Primera Instancia celebró una serie de vistas para determinar si procedía dejar sin efecto el embargo y la ejecución de la sentencia en cuestión. Durante dichas vistas, a las que Urban compare-ció aún sin someterse a la jurisdicción del tribunal, ambas partes presentaron prueba y argumentos a su favor. El foro de instancia dictó una resolución el 16 de enero de 2004 mediante la cual determinó que Urban era un patrono su-cesor de Petrie. Por consiguiente, declaró “sin lugar” la mo-ción para dejar sin efecto el embargo y la paralización de la ejecución de la sentencia.
Inconforme con dicho dictamen, Urban presentó ante el Tribunal de Apelaciones un escrito titulado Apelación Civil y argumentó, en síntesis, que había errado el Tribunal de Primera Instancia al: (1) determinar que Urban había sido debidamente emplazada; (2) determinar que Urban era pa-trono sucesor de Petrie, y (3) autorizar el retiro de los fon-dos consignados en ejecución de la sentencia sin que ésta fuese final y firme.
El Tribunal de Apelaciones acogió el referido escrito de Urban como un certiorari y revocó el dictamen del foro de instancia mediante una sentencia de 4 de junio de 2004. Dicho tribunal estimó favorablemente los planteamientos de la parte aquí recurrida en cuanto a que: (a) la adquisi-ción de activos libre de gravámenes como parte de un pro-*514ceso de quiebras impedía la aplicación de la doctrina de patrono sucesor, y (b) aun si no hubiese habido impedi-mento para aplicar la referida doctrina, la prueba presen-tada había sido insuficiente para demostrar que ésta debía aplicarse en el caso en cuestión. El foro intermedio tam-bién resolvió que Urban no fue debidamente emplazada, por lo que el tribunal nunca adquirió jurisdicción sobre ésta.(4)
La querellante Rodríguez Oquendo presentó ante el foro apelativo una moción de reconsideración, la cual fue dene-gada mediante una resolución notificada el 3 de septiem-bre de 2004. Inconforme con el dictamen del Tribunal de Apelaciones, la querellante recurrió ante nos oportunamente. Adujo, en síntesis, que el foro apelativo erró al revocar la resolución dictada por el Tribunal de Pri-mera Instancia, debido a que Urban respondía por el des-pido discriminatorio bajo la doctrina de patrono sucesor. La recurrente argumentó, además, que Urban fue empla-zada conforme a derecho y que la sentencia fue debida-mente notificada.
El 21 de enero de 2005 expedimos el auto de certiorari. El 18 de marzo de 2005, luego de solicitar y obtener un término adicional, la parte peticionaria presentó un ale-gato en apoyo a su solicitud de certiorari. La parte recu-rrida, después de solicitar una prórroga que también con-cedimos, presentó su alegato el 25 de abril de 2005. Estando en posición de resolver, procedemos a hacerlo.
H — 1 i-
A. La doctrina del patrono sucesor se incorporó jurisprudencialmente a nuestro ordenamiento hace ya cuatro décadas —procedente del derecho común estadounidense— para atender situaciones en que una operación comer-*515cial cambia de dueño y es preciso determinar los derechos de los empleados frente al nuevo patrono. Cuando la refe-rida doctrina aplica, se entiende que un patrono que susti-tuye a otro por transferencia de activos o fusión corpora-tiva asume las obligaciones que contrajo el anterior. Piñeiro v. Int’l Air Serv. of P.R., Inc., 140 D.P.R. 343 (1996); Bruno López v. Motorplan, Inc. y otros, 134 D.P.R. 111 (1993); J.R.T. v. Asoc. C. Playa Azul I, 117 D.P.R. 20 (1986); J.R.T. v. Coop. Azucarera, 98 D.P.R. 314 (1970); J.R.T. v. Club Náutico, 97 D.P.R. 386 (1969). La adopción y el desa-rrollo de esta doctrina responde a “la necesidad de estable-cer un equilibrio entre el derecho del empresario a ‘organi-zar independientemente su actividad económica’ y la necesidad de reconocer ‘alguna protección a los empleados por el cambio súbito en la relación obrero-patronal’ ”. J.R.T. v. Coop. Azucarera, supra, pág. 325, citando de John Wiley & Sons v. Livingston, 376 U.S. 543 (1964).
El desarrollo original de la doctrina del patrono sucesor ocurrió en el Tribunal Supremo de Estados Unidos y en otros foros federales en los que ésta es llamada “responsa-bilidad del sucesor” (“sucesor liability”). Inicialmente, la doctrina se limitaba a la puesta en vigor de convenios co-lectivos laborales, particularmente en cuanto a disposiciones para arbitraje. John Wiley & Sons v. Livington, supra; United Steelworkers of Amer. v. Reliance Univ. Inc., 335 F.2d 891 (3er Cir. 1964); Wackenhut Corp. v. International U., United Plant Guard W., 332 F.2d 954 (9no Cir. 1964). De igual manera, en Puerto Rico incorporamos inicial-mente la referida doctrina para resolver controversias res-pecto a convenios colectivos y prácticas ilícitas del trabajo. J.R.T. v. Asoc. C. Playa Azul I, supra; J.R.T. v. Coop. Azucarera, supra; J.R.T. v. Club Náutico, supra. Véase, ade-más, D. Fernández y C. Romany, Derecho Laboral: Casos y Materiales, Río Piedras, Ed. U.P.R., 1987, T. 2, págs. 1265-1324.
Posteriormente, los tribunales federales extendieron el alcance de la doctrina del patrono sucesor a controversias por despidos discriminatorios bajo la legislación social pro-*516tectora del trabajo. E.E.O.C. v. Vucitech, 842 F.2d 936 (7mo Cir. 1988); Bates v. Pacific Maritime Ass’n, 744 F.2d 705 (9no Cir. 1984); In re National Airlines, Inc., 700 F.2d 695 (11mo Cir. 1983); Equal Emp. Op. Com’n v. MacMillan Bloedel Containers, Inc., 503 F.2d 1086 (6to Cir. 1974). Esta ampliación de la doctrina se justificó indicándose que la política pública contra el despido discriminatorio de traba-jadores tenía una importancia similar a la política pública sobre el derecho a la negociación colectiva y la prohibición de las prácticas ilícitas del trabajo.
Por nuestra parte, en Bruno López v. Motorplan, Inc. y otros, supra, resolvimos que en nuestra jurisdicción la doctrina del patrono sucesor se extiende a reclamaciones por despido discriminatorio, las cuales ostentan un rango superior en nuestro ordenamiento. Este tipo de discrimen está prohibido tanto constitucional como estatutariamente. Así, en Piñeiro v. Int’l Air Serv. of P.R., Inc., supra, pág. 349, explicamos que “hemos ampliado la doctrina del patrono sucesor en auxilio de la responsabilidad judicial de darle vigencia en casos concretos a importantes políticas públicas en el campo laboral, conforme a nuestra realidad económica, social y cultural”.
Desde que incorporamos la referida doctrina hemos reconocido que “[l]os factores que se han considerado para responsabilizar a una entidad por las prácticas ilícitas cometidas por otra son variados”. J.R.T. v. Club Náutico, supra, pág. 400. Como mínimo, se requiere una similitud sustancial “en la operación y una continuidad en la identidad de la empresa antes y después del cambio para que se estime que el nuevo patrono deberá asumir obligaciones contraídas por el anterior”. J.R.T. v. Coop. Azucarera, supra, pág. 322. En esta última opinión citada determinamos que la Cooperativa Azucarera Central Juncos era patrono sucesor de una compañía que había pactado un convenio colectivo con la asociación de Azucareros Profesionales y, como tal, asumió las obligaciones que surgieron de ese convenio. Al así resolver, señalamos que la *517concurrencia de un número suficiente de los factores si-guientes resultaba determinante para atribuirle al nuevo patrono la continuidad de las obligaciones del anterior:
... (1) la existencia de una continuación sustancial de la misma actividad de negocios; (2) la utilización de la misma planta para las operaciones; (3) el empleo de la misma o sus-tancialmente la misma fuerza obrera; (4) la conservación del mismo personal de supervisión; (5) la utilización del mismo equipo y maquinaria y el empleo de los mismos métodos de producción; (6) la producción de los mismos productos y la prestación de los mismos servicios; (7) la retención del mismo nombre; y (8) la operación del negocio durante el período de transición. (Citas omitidas.) J.R.T. v. Coop. Azucarera, supra, págs. 323-325.
Posteriormente, en Bruno López v. Motorplan, supra, pág. 122, consideramos de nuevo la jurisprudencia federal y señalamos que para determinar si existe responsabilidad de patrono sucesor es necesario sopesar varias cuestiones, entre las cuales destacan:
... (1) si el nuevo patrono conocía de antemano la reclama-ción del empleado contra su predecesor; (2) la relativa capaci-dad de cada uno de los patronos para satisfacer adecuada-mente la reclamación del empleado, de ser ésta válida, y (3) el beneficio que haya podido o puedan derivar respectivamente cada uno de los patronos por la acción que se impugna.
Estos tres factores, al igual que los señalados en J.R.T. v. Coop. Azucarera, supra, tienen que ser ponderados al evaluar una controversia en la cual se plantea una posible responsabilidad de patrono sucesor, pero ninguno de ellos es de por sí determinante. Por ejemplo, en Piñeiro v. Int’l Air Serv. ofP.R., Inc., supra, no hubo prueba de que el patrono sucesor tuviera de antemano conocimiento de las reclamaciones de los empleados, pero aún así le impusimos responsabilidad “en un justo balance de los intereses involucrados”, considerando “la clara continuidad en la identidad entre ambas empresas, la similitud] en la operación del negocio, así como la política pública de proveer protección a los trabajadores en casos de despido injustificado. Sobre todo, cuando en este caso los emplea-*518dos de otro modo estarían incapacitados de obtener un remedio”. Id., pág. 353. Como vemos, lo que se busca es determinar si, ante determinados hechos, concurren una cantidad suficiente de los factores que han señalado nues-tros precedentes como importantes para reconocer una si-tuación de patrono sucesor.
B. Como señalamos anteriormente, en el caso de autos el Tribunal de Primera Instancia entendió probado que la querellante había sido discriminada por razón de su edad y que fue despedida sin justa causa. Además, determinó que procedía imponer responsabilidad a Urban por ese despido discriminatorio bajo nuestra doctrina del patrono sucesor. Por su parte, el Tribunal de Apelaciones revocó la determi-nación del foro de instancia al concluir que en el caso de autos no estaba presente ninguno de los requisitos que ge-neralmente se han requerido para aplicar la doctrina de responsabilidad del sucesor según elaborada en el derecho común norteamericano.
A pesar de que el foro apelativo reconoció que la referida doctrina estaba sujeta a la ley estatal y variaba de estado a estado, la realidad es que ignoró por completo los casos, antes citados, en que este Tribunal ha discutido detalladamente la doctrina del patrono sucesor, según ésta se ha aplicado en nuestra jurisdicción. El Tribunal de Apelaciones evaluó cuatro factores que han considerado los tribunales federales como excepciones a la norma general de que cuando una compañía vende sus activos a otra, la adquirente no responde por las obligaciones de la primera.(5) Sin embargo, obvió los factores, antes citados, que destacó este Tribunal en J.R.T. v. Coop. Azucarera, supra, y en Bruno López v. Motorplan, Inc. y otros, supra, para esta-*519blecer que un patrono sucesor tiene que responder ante los obreros por las obligaciones del patrono anterior.
No insinuamos que sea impropio para nuestros tribuna-les evaluar los factores considerados en el derecho común norteamericano para determinar si existe “responsabilidad del sucesor” cuando sea pertinente. Pero no pueden, como sucedió en el caso de autos, ignorar por completo nuestros precedentes en cuanto a una doctrina adoptada en nuestra jurisdicción desde los años sesenta.
Por su parte el Tribunal de Primera Instancia, al deter-minar que Urban era un patrono sucesor que debía responder ante la querellante, hizo un esfuerzo por aplicar los factores señalados en J.R.T. v. Coop. Azucarera, supra, y determinó que “[p]ara todos los efectos prácticos la Tienda Marianne ... sigue en el mismo lugar; con los mismos em-pleados; con el mismo género de negocios; y con la misma identidad comercial pública”. Resolución del Tribunal de Primera Instancia de 16 de enero de 2004, pág. 7, Apén-dice, pág. 41. (6)
Aunque el Tribunal de Apelaciones resolvió que no pro-cedía imponer responsabilidad a la parte aquí recurrida al considerar factores que se han asociado a la doctrina de derecho común sobre responsabilidad del sucesor, también confirió gran importancia al planteamiento de Urban en cuanto a que la venta de activos bajo un procedimiento de *520quiebras impedía aplicar la doctrina de patrono sucesor. Un estudio ponderado del tema revela que el foro apelativo falló al plasmar en su sentencia un análisis limitado de la jurisprudencia federal pertinente. Veamos.
Sin duda existe una línea de casos que los que se ha resuelto que una venta de activos aprobada por el Tribunal Federal de Quiebras, catalogada como “libre de toda recla-mación”, excluye la aplicación de la doctrina de responsa-bilidad del sucesor contra el comprador de esos activos. In re All American of Ashburn, Inc., 56 B.R. 186 (1986); In re New England Fish Co., 19 B.R. 323 (1982); Forde v. Kee-Lox Mfg. Co., Inc., 437 F. Supp. 631 (1977). Algunos tribu-nales de quiebras han tratado de “prohibir” {enjoin) recla-maciones que interferirían, no sólo con la venta de activos, sino incluso con el disfrute de éstos por el comprador. 2 Rosnick and Sommer, Collier Bankruptcy Manual Sec. 363.02[3], pág. 363-10 (2002).
No obstante, otra línea jurisprudencial federal de mayor peso ha cuestionado la autoridad de los tribunales de quie-bras para detener la aplicación de las doctrinas de respon-sabilidad del sucesor, según las han elaborado los foros ju-diciales estatales. Rosnick and Sommer, supra. Así, pues, el Tribunal de Apelaciones para el Primer Circuito federal ha resuelto que la notificación inadecuada a un reclamante de la existencia de un proceso en el tribunal de quiebras puede impedir que este último foro emita un interdicto contra reclamaciones futuras. In re Savage Industries, Inc., 43 F.3d 714 (1er Cir. 1994). El Tribunal del Séptimo Cir-cuito federal ha ido más lejos al sugerir que los tribunales de quiebras carecen de jurisdicción para interferir con re-clamaciones bajo la responsabilidad del sucesor. Zerand-Bernal Group, Inc. v. Cox, 23 F.3d 159 (7mo Cir. 1994). Cabe mencionar que la jurisprudencia en la que se funda-menta la sentencia del foro apelativo es de tribunales de quiebras y tribunales federales de primera instancia, mientras que en la otra línea de casos federales aquí resal-tada destacan opiniones de distintos tribunales apelativos federales.
*521En términos generales, las decisiones judiciales federa-les en que se ha resuelto que la venta de activos “libre de toda reclamación”, aprobada por un tribunal de quiebras, excluye la aplicación de la doctrina de responsabilidad del sucesor, han adelantado dos razones principales para lle-gar a ese resultado, a saber: (1) que si luego de una venta realizada bajo un proceso de quiebra se permite un pleito fundamentado en la doctrina de responsabilidad del suce-sor, el demandante recibiría prioridad sobre las reclama-ciones que serían pagadas conforme al Código Federal de Quiebras y, por ende, se modificaría el esquema de priori-dades establecido por este código, y (2) que la implementation de la doctrina de responsabilidad del sucesor tendría un impacto negativo en la facultad del fideicomisario de vender los activos del caudal a un precio justo. In re All American of Ashburn, Inc., supra; In re New England Fish Co., supra; Forde v. Kee-Lox Mfg. Co., Inc., supra. Al rechazar estos argumentos, el Tribunal del Séptimo Circuito federal, por voz del Juez Presidente Posner, ha explicado lo siguiente:
All this is true, but proves too much. It implies, what no one believes, In re American Hardwoods, Inc., 885 F.2d 621, 624 (9th Cir.1989), that by virtue of the arising-under jurisdiction a bankruptcy court enjoys a blanket power to enjoin all future lawsuits against a buyer at a bankruptcy sale in order to maximize the sale price: more, that the court could in effect immunize such buyers from all state and federal laws that might reduce the value of the assets bought from the bankrupt; in effect, that it could discharge the debts of non-debtors ... as well as of debtors even if the creditors did not consent; that it could allow the parties to bankruptcy sales to extinguish the rights of third parties ... without notice to them or (as notice might well be infeasible) any consideration of their interests. If the [bankruptcy] court could do all these nice things the result would indeed be to make the property of bankrupts more valuable than other property — more valuable to the creditors, of course, but also to the debtor’s shareholders and managers to the extent that the strategic position of the debtor in possession in a reorganization enables the debtor’s owners and managers to benefit from bankruptcy. But the result would not only be harm to third parties ... but also a further incentive to enter bankruptcy for reasons that have *522nothing to do with the purpose of bankruptcy law. Zerand-Bernal Group, Inc. v. Cox, supra, pág. 163.
La vertiente jurisprudencial que rehúsa reconocer una limitación a la aplicación de las diferentes doctrinas de res-ponsabilidad del sucesor por el mero hecho de que la venta de activos se dio en el contexto de un proceso de quiebras, no sólo es cónsona con “importantes políticas públicas en el campo laboral, conforme a nuestra realidad económica, social y cultural”, Piñeiro v. Int’l Air Serv. of P.R., Inc., supra, pág. 349, sino que disfruta de un mayor respaldo de la jurisprudencia federal y la doctrina en el campo de quiebras. Así, una reconocida autoridad en la materia se-ñala lo siguiente: “Successor liability is a nonbankruptcy state law issue, and bankruptcy should not change the result that would otherwise obtain under nonbankruptcy law.” Rosnick and Sommer, supra, pág. 363-11. Véase, además, M.H. Reed, Sucesor Liability and Bankruptcy Sales, 51 (Núm.) Bus. Law. 653 (1996).
Resolvemos, por ende, que la venta de activos bajo un procedimiento federal de quiebras, aunque sea libre de gravámenes (“free of liens”), no es impedimento para aplicar la doctrina de patrono sucesor según desarrollada por nuestros precedentes.
C. Reiteradamente hemos señalado que, como norma general, en ausencia de pasión, prejuicio, parcialidad o error manifiesto, los tribunales apelativos no debemos intervenir con la apreciación de la prueba de los tribunales de instancia. Torres Ortiz v. Plá, 123 D.P.R. 637 (1989); Valencia, Ex parte, 116 D.P.R. 909 (1986); Velázquez v. Ponce Asphalt, 113 D.P.R. 39 (1982). No estamos en po sición de cuestionar las determinaciones del Tribunal de Primera Instancia en cuanto a que la querellante fue discriminada por razón de edad y despedida injustificadamente, pero sí nos corresponde evaluar si el caso de autos es apropiado para resolverlo mediante la doctrina de patrono sucesor, según esbozada por nuestra jurisprudencia.
Al aplicar al presente caso los factores señalados en *523J.R.T. v. Coop. Azucarera, supra, y reafirmados en Piñeiro v. Int’l Air Serv. of P.R., Inc., supra, el foro de instancia concluyó, inter alia, que “la Tienda Marianne ... sigue en el mismo lugar; con los mismos empleados; con el mismo gé-nero de negocios!,] y con la misma identidad comercial pú-blica” —(énfasis suprimido) Petición de certiorari, Apén-dice, pág. 41— que cuando despidieron a la querellante y ésta responsabilizó a Urban por las obligaciones de Petrie ante ésta.
Contra la imposición de responsabilidad conforme a la doctrina de patrono sucesor pesa el que, al parecer, al mo-mento de adquirir los activos de las Tiendas Marianne, Urban no conocía la causa de acción de la querellante contra Petrie. De hecho, la reclamación no se había instado aún al momento de la transacción. Sin embargo, ya hemos señalado que ninguno de los factores por considerar para determinar si existe la responsabilidad del patrono sucesor es de por sí determinante. Incluso, en el último caso en que discutimos la referida doctrina, impusimos responsabili-dad a pesar de que no hubo prueba en torno a que el pa-trono adquiriente de la compañía tuviera conocimiento de antemano de las reclamaciones de los empleados. Piñeiro v. Int’l Air Serv. of P.R., Inc., supra.
En el caso de autos un examen del récord refleja que la querellante no tuvo conocimiento de la transferencia de los activos de las Tiendas Marianne a Urban hasta que dicha corporación compareció ante el foro de instancia a cuestio-nar el embargo y la ejecución de la sentencia. Resulta claro que a la querellante no se le proveyó una oportunidad de hacer valer su reclamo contra Petrie en el proceso de quiebras. Además, todo tiende a indicar que la querellante desconocía la estructura corporativa del patrono. Surge de las copias de comprobantes de retención del Departamento de Hacienda que proveyó la querellante que durante sus años de trabajo en Tiendas Marianne distintas personas jurídicas realizaron los pagos, dificultando así que la tra-bajadora agraviada determinara quién, en realidad, era su patrono.
*524Por lo tanto, en un justo balance de los intereses invo-lucrados”, y considerando "la clara continuidad en la iden-tidad entre ambas empresas, la simi[litud] en la operación del negocio, así como la política pública de proveer protec-ción a los trabajadores en casos de despido injustificado” y el hecho, pertinente en estos casos, de que la empleada “de otro modo estarí[a] incapacita [da] de obtener un remedio”, Piñeiro v. Int’l Air Serv. of P.R., Inc., supra, pág. 353, re-solvemos que actuó correctamente el Tribunal de Primera Instancia al imponer responsabilidad a la recurrida Urban como patrono sucesor de Petrie.
HH hH hH
Finalmente, consideramos los planteamientos de la parte recurrida Urban en cuanto a que: (1) hubo insuficien-cia del emplazamiento ya que estaba dirigido a Petrie, el antiguo patrono de la querellante, y (2) aunque el empla-zamiento hubiese estado bien diligenciado, la sentencia no había sido debidamente notificada, por lo que no era final y firme, y no procedía su ejecución.
De entrada debemos señalar que, a pesar de que la re-currida Urban ha indicado que compareció ante el Tribunal de Primera Instancia sin someterse a su jurisdicción para cuestionar el emplazamiento y la notificación de la sentencia, es claro que en sus comparecencias orales y es-critas presentó argumentos en los méritos en cuanto a la suficiencia de la prueba presentada por la recurrente/7) Por lo tanto, entendemos que la recurrida Urban se some-tió tácitamente a la jurisdicción del foro de instancia y re-nunció a su planteamiento sobre insuficiencia del emplazamiento. Véanse: Vázquez v. López, 160 D.P.R. 714 (2003); Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700 (2001). En vista de ello, no tenemos que resolver si el hecho de que se le imponga responsabilidad como patrono *525sucesor a una entidad comercial que sustituye a otra me-diante compra de activos, implica que un emplazamiento expedido a nombre del patrono predecesor es suficiente para adquirir jurisdicción sobre el sucesor.
Por último, argumenta Urban que la sentencia que emi-tió el foro de instancia no se le notificó debidamente porque la dirección a la que se envió, a saber: 150 Meadowlands Parkway, Seacuse, NJ 07094, no es la suya. Sin embargo, de ser eso así, no nos explicamos por qué Urban no refuta el argumento de la querellante en cuanto a que de los do-cumentos presentes en el expediente relacionados a la cuenta bancaria embargada en el Scotiabank (y reclamada por la recurrida), registrada a nombre de Marianne USPR, Inc. DBA Marianne/Marianne Plus, surge que la dirección de su titular es: Urban Brands, Inc. Marianne Division 150 Meadowlands Parkway, Seacuse, NJ 07094. Por ser esto así, tenemos que concluir que, no sólo se le notificó a la recurrida Urban de la sentencia en contra de Petrie, de la cual responde en virtud de la doctrina del patrono sucesor según discutido anteriormente, sino que además su alega-ción en contrario no tiene méritos. En consecuencia pro-cede que se revoque el dictamen de 4 de junio de 2004 del Tribunal de Apelaciones y se confirmen las órdenes de embargo y ejecución de sentencia que emitió el Tribunal de Primera Instancia.

Se dictará sentencia de conformidad con lo resuelto aquí.

El Juez Asociado Señor Rivera Pérez disintió sin opi-nión escrita.

(1) La querellante incluyó además a Centro Apparel Corporation porque, según surge de los comprobantes de retención del Departamento de Hacienda y de los talonarios de cheques que constan en el expediente, en ocasiones el patrono se iden-tificaba como dicha entidad.


(2) 29 L.P.R.A. sec. 185 y ss.


(3) Una de las cuentas está en el Scotiabank de Puerto Rico y la otra en el Banco Popular de Puerto Rico. Los fondos de esta última no fueron embargados porque el número de cuenta que aparecía en la orden de embargo era incorrecto.


(4) En su sentencia, el Tribunal de Apelaciones no discutió el planteamiento de Urban Brands, Inc. en cuanto a que la sentencia no le fue notificada a ella, sino a Petrie Retail, Inc.


(5) Estos factores son: (1) el comprador de la empresa (nuevo patrono) expresa o implícitamente asume la obligación de responder ante los trabajadores; (2) la tran-sacción realizada es una fusión o unión (merger) de los negocios; (3) el comprador es una mera continuación del vendedor, y (4) la transacción se realiza de forma fraudu-lenta para evitar responsabilidad. 15 Fletcher Cyclopedia of the Law of Private Corporations Sec. 7122, pág. 249 (1999).


(6) Específicamente, el Tribunal de Primera Instancia llegó a las conclusiones de hechos siguientes:
(1) que la sucursal de las Tiendas Marianne en el Centro del Sur Shopping Center, donde se emplazó a Urban, era y es la misma que hoy en día ella mantiene; (2) que en esa sucursal fue que la querellante laboró por muchos años para las Tiendas Marianne; (3) que en la actualidad Urban mantiene esa misma sucursal con el mismo nombre, con el mismo concepto de venta de ropa de mujer y en el lugar exacto y espacio físico del centro comercial; (4) que en esa misma tienda, así como en las demás Tiendas Marianne de ... Puerto Rico, Urban no ha variado el tipo de negocio, y lo dedica a la venta de ropa de mujer como se hacía cuando la querellante trabajaba para Tiendas Marianne bajo el anterior dueño; (5) que Urban mantiene el mismo diseño de tienda que el anterior patrono; (6) que utiliza la misma caja regis-tradora; (7) que Urban mantiene sustancialmente el mismo personal; (8) que [U]rban mantiene la cuenta bancaria en el mismo banco que el anterior patrono; (9) que mantiene el mismo diseño o distribución física de la tienda, los mismos colores, él mismo lo go y el mismo rótulo],] que el patrono anterior cuando la querellante traba-jaba para éste.” (Énfasis suprimido.) Petición de certiorari, Apéndice, págs. 40-41.


(7) Estos argumentos son reproducidos y desarrollados en su comparecencia ante nos.